        Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 1 of 58 PageID 82
            Case 4. :19-rv-~1001-A Document 1 Filed 11/27/19         Page 1 of 56

                   'b.~
0:!II~GI n~AL
 Ill
                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION
                                                                                     2JI9DEC-2 f':'11i:07

                                                                                    iJUUTY   CLEi'ir\.2~---··--
       FEMALE FIREFIGHTER JANE DOE §
           Plaintiff,              §
                                       §
       v.                              §                CIVILACTIONNO.
                                       §
       FORT WORTH, TEXAS               §
       KEN STEVENS, individually,      §
       FRED JANDRUKO, individually,    §
       BOB LOMERSON, individually,     §
       KELLEY GUTIERREZ, individually, §
       DUSTIN LINDOP, individually,    §
       BRYAN BURCH, individually,      §
            Defendants.                §

                             PLAINTIFF'S ORIGINAL COMPLAINT

       TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

              COMES NOW, FEMALE FIREFIGHTER JANE DOE (hereinafter referred to as

       "Jane Doe"), Plaintiff, complaining of FORT WORTH, TEXAS, KEN STEVENS,

       individually, FRED JANDRUKO, individually, BOB LOMERSON, individually, KELLEY

       GUTIERREZ, individually, DUSTIN LONDOP, individually, and BRYAN BURCH,

       individually, and for cause of action will respectfully show unto the Court as follows:

                                                I.
                                          INTRODUCTION

              Plaintiff is a career firefighter who has served the City of Fort Worth with dignity

       and honor through two decades of service. The events of this lawsuit take place near the

       end of her career when her tenure at the Fort Worth Fire Department became an

       unimaginable nightmare. After years of service, Jane Doe became the object of ongoing

       sexual harassment within the department. The leadership within the department ignored

       ,Jane Doe's reports of misconduct and chose to sweep them under the rug without
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 2 of 58 PageID 83
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 2 of 56 PageiD 2


disciplinary actions taken against the offenders. These actions perpetuated tolerance of a

machismo culture within the fire department that treated woman as sexual objects

instead of respected co-workers. The continued harassment of Jane Doe without

consequence positively reinforced the behaviors of those committing it and emboldened

them to escalate their behaviors in furtherance of their own sexual gratification.

       As the harassment escalated, Jane Doe was forced to have sexual intercourse with

two of her supervisors within the Fort Worth Fire Department. When her abusers within

the department were done with her, she was forced to medically retire at a fraction of the

pension she had worked over    20   years to obtain. This lawsuit is about the rot that has

developed within the Fort Worth Fire Department, and the human suffering that has

resulted.

                                       II.
                              MOTION FOR PSEUDONYM

       1.     Plaintiff brings this suit under pseudonym in order to protect her privacy

and to protect herself from the notoriety and embarrassment of Defendants' predatory

actions.

       2.     Plaintiff respectfully asks the Court to permit this suit to proceed using a

pseudonym and for an order mandating such use in all publicly filed documents.

                                          III.
                                        PARTIES

       3·    At all times material hereto, Plaintiff Jane Doe was an employee ofthe City

of Fort Worth Fire Department for the City of Fort Worth, Texas which is within the

Northern District of Texas.

       4.    At all times material hereto, Defendant Fort Worth, Texas operated the Fort

Worth Fire Department and was the employer of Plaintiff and Defendants Stevens,

                                             2
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 3 of 58 PageID 84
     Case 4:19-cv-01001-A Document 1 Filed 11/27/19         Page 3 of 56 PageJD 3


Jandruko, Lomerson, Gutierrez, Lindop, and Burch. Defendant Fort Worth, Texas is a

political subdivision of the State of Texas and may be served through the Fort Worth City

Secretary, Mary Kayser, located at 200 Texas St., Fort Worth, Texas 76102 or wherever

she may be found.

       5·     Defendant Ken Stevens is an individual residing in Fort Worth, Texas, and

may be served at his place of employment at the Fort Worth Fire Department located at

505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being sued

in his individual capacity.

       6.     Defendant Fred Jandruko is an individual residing in Fort Worth, Texas,

and may be served at his place of employment at the Fort Worth Fire Department located

at 505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being

sued in his individual capacity.

       7.     Defendant Bob Lomerson is an individual residing in Fort Worth, Texas,

and may be served at his place of employment at the Fort Worth Fire Department located

at 505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being

sued in his individual capacity.

       8.     Defendant Kelley Gutierrez is an individual residing in Fort Worth, Texas,

and may be served at his place of employment at the Fort Worth Fire Department located

at 505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being

sued in his individual capacity.

       9·     Defendant Dustin Lindop is an individual residing in Fort Worth, Texas,

and may be served at his place of employment at the Fort Worth Fire Department located

at 505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being

sued in his individual capacity.

                                           3
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 4 of 58 PageID 85
     Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 4 of 56 PageiD 4


       10.    Defendant Bryan Burch is an individual residing in Fort Worth, Texas, and

may be served at his place of employment at the Fort Worth Fire Department located at

505 W Felix St., Fort Worth, Texas 76115 or wherever he may be found. He is being sued

in his individual capacity.

                                        IV.
                              JURISDICTION AND VENUE

       11.    The Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983.

       12.    On or about May 4, 2019, Plaintiff filed a Charge of Discrimination

("Charge") with the Texas Workforce Commission- Civil Rights Division, ("TWC"), and

the Equal Employment Opportunity Commission, ("EEOC"), alleging illegal sexual

harassment, retaliation, disability discrimination, and constructive discharge.

       13.    Plaintiffs claims under the Civil Rights Act of 1964, (as amended), 42 U.S.C.

§ 2000e et. seq. ("Title VII"), are being commenced within the required statutory time

limits of Title VII as (a) the charge was filed within 300 days of the sexual harassment,

assault, retaliation, and constructive discharge, (b) the charge was filed with 300 days of

the last acts of sexual harassment or conditions that led the her constructive discharge,

and (c) this lawsuit is being filed within 90 days of the Notice of Right to Sue having been

issued by the EEOC on November 27, 2019.

       14.    Venue is proper in the Northern District of Texas pursuant to 28 U.S.C. §

1391 because at least one of the Defendants is domiciled and resides in the Northern

District of Texas, and all or a substantial part of the cause of action accrued in the

Northern District.

                                            v.
                              FACTS AND ALLEGATIONS

                                             4
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 5 of 58 PageID 86
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19          Page 5 of 56 PageiD 5




      15.    Jane Doe began working for the City of Fort Worth Fire Department (the

"FWFD") in 1997· She rose quickly through the ranks, becoming a trailblazer and one of

the most prominent female firefighters within the FWFD.

      16.    Jane Doe had a sterling record which reflected her commitment to service

and determination to compete and succeed in a traditionally male-dominated profession.

Until2013, Jane Doe never had a problem with her employment; she had never received

a reprimand and was even chosen to be depicted on advertisements for the Fort Worth

Fire Department to aid its efforts of recruiting more women into the FWFD. However, in

May of 2013, Jane Doe's nightmare within the FWFD began.

      17.    From the summer of 2009 until the summer of 2013, Jane Doe worked as

an engineer in the fire alarm dispatch office. She worked a Sunday shift which lasted

twenty-four hours and a Tuesday shift which lasted sixteen hours.

      18.    Jane Doe worked with a man named Patrick Dudley who was scheduled on

the same Sunday and Tuesday shifts as her. Patrick Dudley had a documented history of

PTSD that culminated in sporadic outbursts of violence against other co-workers. He had

previously threatened to kill co-workers on two prior occasions.

      19.    On or about Mother's Day in May of 2013, Jane Doe greeted her supervisor,

Robin Clay, and Patrick Dudley with an over-the-shoulder tap. Mr. Dudley, a physically

imposing man, went into a ballistic rage upon being touched; his violent outburst,

targeted at Jane Doe, ended with Mr. Dudley threatening to kill Jane Doe.

      20.    Mr. Dudley eventually ceased his aggression and Jane Doe reported the

incident to her immediate supervisor. Lt. Carol Woodard Jones initially handled the

complaint in place of Captain Ralph Diamond until Cpt. Diamond returned to his


                                            5
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 6 of 58 PageID 87
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 6 of 56 PageiD 6


position. Jane Doe was forced to continue working with Mr. Dudley for close to two weeks

following the violent episode without any form of disciplinary action taken against Mr.

Dudley for his third violent outburst against a co-worker.

       21.    The complaint was run up the chain of command to Support Services Chief

Ken Stevens. Chief Stevens was in charge of the administration office of the FWFD and

had the authority to hire, fire, and reprimand FWFD employees. Around this time, he was

a candidate for promotion to Deputy Chief, which he eventually received.

       22.    Because of Chief Stevens' policy of maintaining the status quo among his

male subordinates, and due to his desire to keep a clean administrative record while he

was in the running to become a Deputy Chief, Chief Stevens did not take disciplinary

action against Mr. Dudley-he punished the female victim.

       23.    Instead of Mr. Dudley receiving a reprimand, Chief Stevens transferred

Jane Doe to another fire alarm shift-this greatly disrupted her schedule and disrupted

her ability to care for her young daughter.

The Second Transfer

       24.    Despite the significant disruption to her family life, Jane Doe continued to

work in her new shift under the supervision of Lieutenant Carol Woodard Jones. Lt.

Woodard Jones was a friend of Mr. Dudley who took issue with Jane Doe reporting Mr.

Dudly's outburst and violent behavior.

       25.    Lt. Woodard Jones had a well-known history of disagreement and

confrontation with coworkers and subordinates she did not like. Lt. Woodard Jones

attempted to find errors in every aspect of Jane Doe's job performance and even suggested

that she would make Jane Doe "pay for" reporting Mr. Dudley.



                                              6
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 7 of 58 PageID 88
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 7 of 56 PageiD 7


       26.    Lt. Woodard's treatment was so pervasive that it had negative effects on

Jane Doe's health. Jane Doe was diagnosed with epilepsy and her doctors informed her

that increased stress was a contributing factor to increasing the frequency and magnitude

of her epileptic episodes. Lt. Woodard Jones' treatment and uninvited scrutiny of Jane

Doe had that effect upon her.

       27.    During this time, Jane Doe's doctors gave her a recommended work

restriction due to the increased frequency and magnitude of her seizures. Jane Doe

informed the fire department of her seizures and was placed on light duty until she was

medically cleared to return to her full duties two months later.

       28.    Eventually, Jane Doe had enough of Lt. Woodard Jones' harassment and

made a formal complaint regarding her treatment to Chief Stevens.

       29.    In conformity to his response to Mr. Dudley's violent episode, Mr. Stevens

again failed to address the issue with Jane Doe's harasser and instead moved her to a

different position without any reprimand issued to Lt. Woodard Jones.

Jane Doe is Subject to Unrelenting Sexual Misconduct and Harassment
from Captain Fred Jandruko:

      30.     Fort Worth did not give sexual harassment training to FWFD employees the

entire time that Jane Doe worked for the department.

      31.    Jane Doe was transferred to work in the supply warehouse in the summer

of 2013 under the supervision of Captain Fred Jandruko. Almost immediately-within a

week-Jane Doe was subject to sexual innuendo and unwanted sexual advances by her

supervisor, Defendant Jandruko.

      32.     Defendant Jandruko was open about his advances and would slap Jane Doe

on the buttocks, grab her arm to make physical contact whenever possible, and would

                                             7
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 8 of 58 PageID 89
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 8 of 56 PageiD 8


speak sexually suggestive innuendos to her and about her in the presence of other co-

workers and firefighters working in supply.

      33·    The unwanted and pervasive behavior continued for several months as Jane

Doe tried to deflect and disarm the situation. Jane Doe made any and all attempts to avoid

physical interaction with Defendant Jandruko who continued to find ways to place Jane

Doe in positions where the two of them were together.

      34·    On one occasion, Defendant Jandruko asked Jane Doe to ride with him in a

FWFD vehicle for a work-related project. Once in the vehicle, Defendant Jandruko

conveyed to Jane Doe that he received notification that an alarm had alerted at his home

and he needed to check on it. The thought made Jane Doe uncomfortable given Defendant

Jandruko's open and recent sexual advances he made toward her.

      35·     Defendant Jandruko drove the FWFD vehicle outside of Tarrant county to

his home in Burleson and asked Jane Doe to come inside with him. However, Jane Doe

refused as she felt the situation was odd and inappropriate. Additionally, Jane Doe did

not hear an alarm coming from the home. Defendant Jandruko made repeated and

escalating attempts to get Jane Doe to come inside his house; however, Jane Doe

continued to refuse his advances.

      36.     Eventually, Defendant ,Jandruko went inside the home, and after several

minutes, returned to the vehicle. Defendant Jandruko was visibly upset after Jane Doe

refused to go inside his house.

       37·    Following this incident, Defendant Jandruko's sexual and harassing

advances became more pervasive and frequent. On May        17, 2014,   Defendant Jandruko

sent a sexually charged text message expressing his desire to see Jane Doe in a revealing

negligee, even going so far as sending her an image of what he wanted her to wear.

                                              8
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 9 of 58 PageID 90
     Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 9 of 56 PageiD 9


       38.    Jane Doe attempted to disarm and de-escalate the situation by texting back

to Defendant Jandruko that she enjoyed working within her position, that she did not

want Defendant Jandruko to get the wrong impression of her, and that she was only

interested in keeping a professional relationship between themselves. Defendant

Jandruko was not receptive to Jane Doe's words or attempts to get him to stop, and he

continued his behavior.

       39.    Jane Doe was unnerved, but nevertheless was placed in an unenviable

position of either continuing to tolerate Defendant Jandruko's advances or having to

report the inappropriate conduct of her supervisor. To be clear, the FWFD is a male-

dominated environment where employees are required to live and interact with each

other in a fire station for days on end.

       40.    When a female such as Jane Doe enters the mix, it complicates the mix of

ego and machismo. To turn away a male supervisor is not an easy task for any female

employee, but for a female firefighter who essentially lives with her male counterparts, it

becomes an exponentially more difficult task. Nevertheless, Jane Doe was placed in this

no-win situation.

       41.    Following their text exchange, Jane Doe reported Defendant Jandruko's

unwanted advances to Defendant Stevens, then the Support Services Chief. Two weeks

later, a meeting was held, where Jane Doe explained Defendant Jandruko's behavior and

provided the text message exchange with Defendant Stevens as evidence of his sexually

charged conduct towards her.

       42.    Defendant Stevens, who was still lobbying for a position as Deputy Chief,

was now faced with three complaints against three individuals directly under his

supervision: Patrick Dudley, Lt. Woodard Jones, and Defendant Jandruko. Instead of

                                            9
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 10 of 58 PageID 91
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 10 of 56 PageiD 10



doing his job and addressing the complaints, Defendant Stevens decided to bury the

complaint, to let Defendant Jandruko's behavior slide, and to keep Jane Doe out of sight

and out of mind until he had secured his promotion.

       43.    Defendant Stevens' told Jane Doe "not to mention or discuss with anyone"

the events, but instead to gather her belongings and immediately report to Station 8 for

reassignment.

       44·    Defendant Stevens once again punished Jane Doe through transferring her

to another position within the FWFD and sparing her harasser from any discipline despite

evidence of Defendant Jandruko's sexually inappropriate behavior towards his

subordinate. The transfer once again negatively impacted Jane Doe's schedule, including

her outside of work responsibilities with her daughter.

       45·    In addition to impacting when and where she was working, the transfer

acted as a demotion as to the type of work Jane Doe was assigned. At Station 8, Jane Doe

was relegated to clerical duties and tucked out of the way. Whereas she was trained and

skilled as an engineer in the FWFD, she was now assigned menial tasks which fell well

below her qualifications.

       46.    Jane Doe was an engineer: she had trained for 17 years in the FWFD, and

now she had been dropped to the bottom of the totem pole in a position that was meant

to keep her out of sight and out of mind in retaliation for her reporting sexual harassment

within the department.

       4 7·   On top of this, due to the retaliatory transfer, her schedule was again

disrupted and her ability to raise her daughter was inhibited-all of which manifested in

anxiety, stress, and increased epileptic episodes.



                                             10
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 11 of 58 PageID 92
  Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 11 of 56 PageiD 11


       48.    Jane Doe was a 17-year veteran within the FWFD at this point and being

placed in this position made her feel worthless. Not only had she been harassed over the

course of the last three years of her career, but now she was nearing eligibility for full

retirement and felt financial pressure to endure and tolerate mistreatment until her

pension vested.

       49.    Jane Doe was concerned that her employer's retaliation for her speaking up

about the ongoing misconduct would escalate from transfers to termination.

       so.    Jane Doe. continued to work at Station 8 for several months when she

noticed a job opening at Station 35 Alliance Airport ("Station 35A"). Jane Doe placed a

request for transfer and was awarded the position because of her extensive qualifications

and tenure.

Jane Doe is the Continued Target ofSexual Misconduct:

       51.    Upon arrival at Station 35A in the summer of 2014, Jane Doe was excited

for a fresh start. She was given a one day on and two days off schedule which not only

allowed her to work as an engineer, but also allowed her time with her daughter.

       52.    Jane Doe was under the supervision of Captain Bob Lomerson, who Jane

Doe had met during her first year in the FWFD.

       53.    As she befriended her coworkers within Station 35A, she confided in them

how excited she was about working at the station, how important her new schedule was

to caring for her daughter, and her prior experiences with Dudley, Woodard Jones, and

J andruko which she believed to be the exception at this point in her career instead of the

norm. Little did she know that some of her new coworkers would use that information to

their advantage against her.



                                            II
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 12 of 58 PageID 93
   Case 4:19-cv-01001-A Document 1 Filed 11/27119          Page 12 of 56 PageiD 12



      54·     While ,Jane Doe had always viewed Defendant Lomerson as a friend, the

fraternity culture within the FWFD emboldened Defendant Lomerson to believe he was

entitled to harass and objectify his female subordinate, and he knew that he would get

away with it just like Defendant Jandruko. Like in her previous position, Defendant

Lomerson began making explicit sexual advances and innuendos toward Jane Doe.

      55.     Defendant Lomerson created tasks for Jane Doe that were outside of normal

procedure-tasks that left the two of them alone together. Defendant Lomerson would

continually ask Jane Doe to perform "practice runs" around the airport that only involved

the two of them. During these "practice runs" Defendant Lomerson would attempt to

become physical with Jane Doe.

      56.     Defendant Lomerson's actions were not constrained to the workplace.

While Jane Doe never provided her home address to Defendant Lomerson, he started

showing up to her house unannounced. Jane Doe became concerned by Defendant

Lomerson's behavior as this is the environment that she had just left with Defendant

Jandruko.

      57·     Jane Doe was concerned for her future and the thought of reporting another

supervisor and being transferred again weighed heavy on her decision to remain silent

about Defendant Lomerson's sexually inappropriate conduct.

      58.     Jane Doe continued to try and remain cordial with Defendant Lomerson

and kept his advances at arm's length, while being cognizant of her all-male environment

and not attempting to disrupt the otherwise healthy relationship she had with most of her

co-workers.




                                           12
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 13 of 58 PageID 94
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 13 of 56 PageiD 13


       59.    Defendant Lomerson made Jane Doe feel as though her job was conditioned

on her playing along to his advances - she felt trapped and scared to speak out or reject

his behavior for fear oflosing her job within the Station.

       6o.    Over the course of a year at Station 35A, Defendant Lomerson's trips to Jane

Doe's home increased, and he would frequently send text messages saying that he knew

Jane Doe was home when she did not answer the door, and stating that her behavior in

not answering the door was unacceptable given how long they had known each other.

Defendant Lomerson implied that Jane Doe owed him something due to them having

known each other for so long.

Defendant Lomerson Escalates his Conduct and Sexually Assaults Jane Doe

       61.    The trips to Jane Doe's house culminated in an event where Defendant

Lomerson showed up at her residence uninvited. This incident took place around

September of 2015.

       62.    Jane Doe was in her back yard in the evening time watering the plants in

her garden. She did not have any of her relatives over and her daughter was with her ex-

husband that day. It was rare for Jane Doe to be alone at home, particularly when

Defendant Lomerson would come over to her house.

       63.    Defendant Lomerson entered Jane Doe's back yard unannounced and

uninvited. Defendant Lomerson proceeded to move toward Jane Doe and said, "this is

going to happen, and it is about time, I have waited long enough." Defendant Lomerson

bent Jane Doe over, removed her clothes, and forced himself upon her until ejaculation.

       64.   Jane Doe was shocked when Defendant Lomerson arrived at her home and

did not know how to respond to his visit, his words, or his actions. She was visibly upset

but froze during the assault until Defendant Lomerson was finished. She did not consent

                                             13
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 14 of 58 PageID 95
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19          Page 14 of 56 PageiD 14



to the encounter. As the assault occurred, thoughts were racing through her mind over

what was happening to her and why it was happening.

       65.    At the conclusion of Defendant Lomerson's sexual assault upon Jane Doe,

Defendant Lomerson told her not to tell anyone about the encounter and told her that

there would be repercussions at work and otherwise if she reported him to the police or

to anyone within the Fire Department.

       66.    Following the conclusion of the assault, and once Jane Doe had time to

process what had happened to her, she made it clear to Defendant Lomerson his actions

were not okay and will not continue. Defendant Lomerson made continued threats to Jane

Doe that if she spoke out about the encounter it would have grave consequences for her

career but started to tone down his language and treatment of her following this

confrontation.

A New Problem Arises:

       67.    Jane Doe did not report Defendant Lomerson's assault on her because she

was concerned she would lose her job; she already knew the consequences of reporting

her supervisors due to Defendant Stevens' prior actions.

       68.    Additionally, Jane Doe had the fear of what Defendant Lomerson would do

or say to her if she spoke out. Defendant Lomerson's behavior and prior text messages

demonstrated that he had the capacity to make good on his threats.

       69.    After Defendant Lomerson's relentless pursuit subsided, Jane Doe began to

feel less pressure and had hoped that the worst of her treatment was over. She was also

given use of a private room upstairs at Station 35A which would serve as her quarters

during her shift. This was a perk that was given to firefighters based upon their

qualifications and years of service.

                                           14
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                 Page 15 of 58 PageID 96
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 15 of 56 PageiD 15



       70.    The FWFD does not have designated quarters for female employees.

       71.    However, as early as June of 2016 a problem arose in the form of Battalion

Chief Kelley Gutierrez. Jane Doe had met Defendant Gutierrez while in service of the

FWFD, but they had never had significant interactions.

       72.    Defendant Gutierrez transferred into Station 35A, and upon encountering

Jane Doe, he explained he transferred his quarters to the station "to be near her," and that

he had wanted to be closer to her for the past 20 years. Jane Doe was one of only a handful

of female firefighters in the FWFD.

       73.    Jane Doe attempted to address Defendant Gutierrez's intentions up-front

and informed Defendant Gutierrez she was in a committed relationship and that she was

otherwise not interested in a relationship with a married man. Despite Jane Doe's clear

and forward rejections, Defendant Gutierrez nevertheless continued his pursuit.

       74.    Defendant Gutierrez sent graphic and sexually inappropriate text messages

to Jane Doe throughout   2016   and   2017.   Defendant Gutierrez also made implicit threats

that her job would be affected, or that he would take away Jane Doe's quarters if she did

not play along. Jane Doe continued to reject these advances.

       75·    Defendant Gutierrez was yet another supervisor who attempted to use his

position of power over Jane Doe to solicit sexual gratification at the threat of her

continued ability to work within the location and role she was serving. The male

supervisors in the FWFD saw her as a sexual object to exploit, and not as a person working

on their team and alongside them.

       76.    Like Defendant Lomerson, Defendant Gutierrez began showing up at Jane

Doe's house unannounced and made explicit sexual advances toward her; all despite him



                                                15
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 16 of 58 PageID 97
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19          Page 16 of 56 PageiD 16


having a family at home. Jane Doe continued to reject his sexual advances until Defendant

Gutierrez decided he would no longer take no for an answer.

A Second Forced Sexual Encounter:

       77.    In late 2017, Jane Doe finished her work at Station 35A and went to her

private quarter's upstairs. Without knocking and without notice, Defendant Gutierrez

opened the door to Jane Does' quarters and locked it behind him after he entered.

       78.   Jane Doe asked Defendant Gutierrez what he was doing, and Defendant

Gutierrez responded: "We are going to have some alone time," and began moving towards

Jane Doe, initiating physical contact with her.

       79.   Jane Doe responded to Defendant Gutierrez by saying "Don't do this to me"

as Defendant Gutierrez forcibly held her down and forced himself inside of her. Jane Doe

repeatedly told Defendant Gutierrez to stop and cried as he assaulted her.

       So.   After Defendant Gutierrez finished, he told Jane Doe "this never happened"

and left.

       81.   The second assault affected Jane Doe in a different way than Defendant

Lomerson's assault. Where Defendant Lomerson assaulted her at home, it occurred off-

duty and outside of the fire station. Defendant Guitierrez, on the other hand, was brazen

enough to force himself upon her within the fire station and while they were on duty.

       82.   The perk she was given was used against her, and she was assaulted in a

place where she believed she would be safe. Jane Doe's reaction was mired by shame,

guilt, and disgust as she once again questioned what she did to deserve being assaulted

and what she could have done differently as an attempt to rationalize what was happening

to her and why she had to suffer.



                                            16
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 17 of 58 PageID 98
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 17 of 56 PageiD 17


       83.    Jane Doe knew her job was in jeopardy and she knew that speaking out

would only provoke the same reaction from Defendant Stevens which he had exhibited

three times before-she would be transferred to another station in retaliation for speaking

up, and her assaulter would face no repercussions. Jane Doe once again decided to keep

the incident to herself and suffer in silence.

A Third Forced Sexual Encounter:

       84.    Following Defendant Gutierrez's sexual assault upon Jane Doe, several

months passed in which Defendant Gutierrez continued his innuendo and sexually

inappropriate text messages but did not escalate his behavior into sexual contact.

       85.    During this time Jane Doe continued to follow Defendant Gutierrez's orders

on where to go, what do, and where to conduct meetings.

       86.    Around October of 2017, Defendant Gutierrez sent a text for Jane Doe to

meet him in his quarters where he also kept an office. After entering the room, Jane Doe

saw that they were alone, and Defendant Gutierrez locked the door behind her as she

entered.

       87.    After Jane Doe entered the room, Defendant Gutierrez said "Get out of

them" indicating that she needed to remove her clothes. Jane Doe refused and once again

told Defendant Gutierrez to leave her alone. Defendant Gutierrez did not accept Jane

Doe's response and once again forced sexual intercourse with her.

       88.    At this time Jane Doe felt helpless and emotionless as she was being

assaulted a third time. She went into thoughts of self-preservation and knew that she

would be threatened by her attackers and ignored by the chain of command at the Fire

Department as they had done so in the past.



                                                 17
 Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 18 of 58 PageID 99
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 18 of 56 PageiD 18


       89.    Following this interaction, Gutierrez continued to state that there would be

consequences if Jane Doe reported what he had done to her.

       90.    Jane Doe was stuck working for two superior officers who used their

positions of power to force her into providing sexual gratification at the risk oflosing her

job. She felt she had no choice but to continue working for her harassers or face losing the

retirement she had worked toward for nearly twenty years. She kept telling herself that if

she could tolerate it just a bit longer, she could retire with the security of a full pension,

she could work to build a better future for her daughter, and her nightmare would be over.

Other Members of the FlVFD Fraternity Are Emboldened:

       91.    As if word had spread that harassing Jane Doe could go without

consequence, other members of the FWFD took turns in creating an unrelenting hell for

.fane Doe.

       92.    While working at the station, Jane Doe would utilize the recreation facilities

to stay in shape. Jane Doe was the only female in Station 35A, surrounded by a group of

men who felt there were no repercussions to their actions and felt as though Jane Dane

was theirs to harass whenever and in whatever manner they chose.

       93.    Around November of 2017, while working out in the recreation room,

Lieutenant Dustin Lindop (then her immediate supervisor) came in and began stroking

his penis underneath his pants while watching Jane Doe use the Stairmaster. Jane Doe

attempted to ignore the situation and Defendant Lindop eventually stopped.

       94·    Later that month, Defendant Lindop again found Jane Doe in the recreation

room, removed his pants and began masturbating while watching her. Jane Doe tried to

ignore him, but Defendant made noises attempting to get her attention until he finished

and left.

                                              18
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 19 of 58 PageID 100
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 19 of 56 PageiD 19



       95·    On November    20, 2017,   Jane Doe's daughter was dropped off at the fire

station because Jane Doe was not allowed to leave until after her shift had finished. While

Jane Doe's daughter was showing some of Jane Doe's co-workers a dance routine that she

had learned, Jane Doe partially bent over to grab her daughter's hand and help her spin.

       96.    While bent over, a firefighter named Bryan Burch cocked his hand and

slapped Jane Doe's buttocks so hard that he left a red handprint-all of this right in front

of Jane Doe's 8-year-old daughter. Jane Doe immediately went to the restroom in tears

and took a photo as evidence. The mark developed into a bruise that lasted two weeks.




      97.    This incident pushed Jane Doe to a new level of feeling helpless. The

harassing behavior had now extended beyond her to her daughter, and she had to find a

way to explain to her daughter what had happened and why her mom was crying without

telling her daughter things that a child should not have to hear. This incident also took



                                             19
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 20 of 58 PageID 101
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 20 of 56 PageiD 20


place in plain sight and in the presence of several other firefighters, including her fire

captain, Defendant Lomerson, but they did and said nothing.

      98.     ,Jane Doe made one last attempt to get help from the chain of command and

notified her direct supervisor, Defendant Lindop.

      99.     Despite Defendant Lindop's recent and pervasive sexual acts toward her,

Jane Doe had no other choice but to report the incident to him. In the hierarchical chain

of command, Defendant Lindop was her direct supervisor, and Defendant Lomerson-

who was present at the time of the assault-had done nothing up to this point.

      100.    Instead of reprimanding Defendant Burch for his harassing and assaultive

conduct, Defendant Lindop superimposed "finger" and "kiss" emojis over the picture of

Jane Doe's buttocks and sent it back to her. Defendant Lindop took no further action and

Defendant Burch was never disciplined.




       101.   Defendant Lindop thought the assault of Jane Doe was a game-to be clear,

this was her immediate supervisor in the chain of command. His response reaffirmed

everything that Jane Doe had suspected had she reported the assaults by Defendants

Lomerson and Gutierrez.

      102.    Following his inadequate response to Defendant Burch's conduct, in

December of 2017 while Jane Doe was working out, Defendant Lindop again came into

the fitness center, pulled out his erect penis, and began masturbating to Jane Doe while



                                            20
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 21 of 58 PageID 102
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 21 of 56 PageiD 21



she was on the Stairmaster. This was Defendant Lindop's third time touching himself in

the presence of Jane Doe.

       103.   The sexual exploitation, assault, and abuse promulgated by the named

Defendants continued well into 2018.

       104.   The unrelenting sexual assault and harassment took a significant toll on

Jane Doe and her epileptic episodes continued to worsen throughout the rest of 2017 until

eventually on December 27,   2017 she   was involved in a motor vehicle collision.

       105.   While off-duty, Jane Doe had an epileptic seizure and crashed her car. After

the incident, Christian Harvey-a captain of the Fort Worth Fire Department-

immediately reported her to internal affairs, including her diagnosed seizure disorder.

Captain Harvey did not work within Jane Doe's station, and she was not his responsibility.

       106.   The Internal affairs division proceeded to take Jane Doe off duty without a

hearing or ability to contest their findings. This was due to a condition that the Fort Worth

Fire Department was already aware of and had known about for years.

       107.   Ultimately, due to the stress, anxiety, and shame she had been under for the

past 5 years of her life at the FWFD, Jane Doe was forced into an early medical retirement

on ,July 31, 2018. Jane Doe did so against her will. She was denied her full pension.

       108.   Jane Doe had aspirations to continue her career in the FWFD, but the

failure of Defendant Stevens to address the rampant fraternity culture that promoted

sexual exploitation of female firefighters, the explicit favoritism of men over women, and

allowance of unchecked misconduct and sexual mistreatment of females within the FWFD

crushed her dream.

       109.   Defendants were at all times acting under color of law.



                                             21
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                 Page 22 of 58 PageID 103
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19               Page 22 of 56 PageiD 22



                                          VI.
                                   CAUSES OF ACTION

                                         Count One

                             Defendant Fort Worth, Texas

                          Causes of Action under Title VII
                 (Civil Rights Act of 1964, (as amended), 42 U.S.C.
                                  § 2000e et. seq.)

       110.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiff's civil rights.

       111.   Plaintiff has satisfied all jurisdictional prerequisites in connection with her

claim under Title VII.

       112.   Defendant Fort Worth, Texas is an "employer" as defined by Title VII.

       113.   Plaintiff is an "employee" as defined by Title VII.

       114.   As discussed above, during the time that Jane Doe was employed by the Fort

Worth Fire Department she was subjected to illegal sexual harassment and sexual assault,

and this sexually hostile work environment materially affected the terms and conditions

of her employment, which ultimately contributed to Jane Doe's constructive discharge.

The acts, as described above, were of a continuing and ongoing nature.

       115.   In addition, Jane Doe's claims include quid pro quo sexual harassment, in

that conditions of her employment were predicated on her acquiesce to the sexual

advances and forced sexual gratification of her male supervisors.

       116.   Specifically, Defendant Lomerson required Jane Doe to perform sexual

favors in exchange for the continuation of her employment within the FWFD. Defendant

Lomerson's advances, sexually charged messages, and ultimately his sexual encounter


                                              22
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 23 of 58 PageID 104
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19          Page 23 of 56 PageiD 23



with Jane Doe were done under the guise of a supervisor-subordinate relationship. Jane

Doe felt she had no other choice but to comply with Defendant Lomerson's behavior as

he directly and implicitly conditioned her employment on Jane Doe's willingness to

accede to his sexual demands.

        117.   Specifically, Defendant Gutierrez sent relentless sexually charged and

explicit messages to Jane Doe and ultimately conditioned Jane Doe's employment upon

the suppression of reporting Defendant Gutierrez's forced sexual assault. Defendant

Gutierrez's actions were made under the guise of a supervisor-subordinate relation which

Jane Doe felt she had no other choice but to comply with in order to maintain her job.

        118.   Further, Jane Doe was also subjected to retaliation by Defendant Fort

Worth, Texas for engaging in a protected activity as defined by Title VII. Jane Doe spoke

out on three occasions regarding discriminatory treatment and practices which were

adopted as the FWFD's policy, custom, and practice. In response to her complaints, Jane

Doe was not only transferred from her assigned station three times but given a de jure

demotion in the form oflessened responsibilities, altered hours, and exclusion from her

practiced and trained profession. The three separate transfers resulted in the limitation

(or perceived limitation) of job prospect, future advancement, career development, and

perceived ability to speak out against future harassment and assault in the fear of further

retaliation. The continued and pervasive relation which was adopted and promoted by the

FWFD was an actual and causal factor in Jane Doe's constructive termination. As

described above, Defendant Forth Worth, Texas's retaliation was done intentionally and

willfully.

       119.    Defendant Fort Worth, Texas failed to implement adequate policies and

procedures to address the blatant and obvious sexual harassment and retaliation, nor did

                                            23
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 24 of 58 PageID 105
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 24 of 56 PageiD 24


it implement prompt remedial measures. At all times, Defendant Fort Worth, Texas acted

with malice and/ or reckless indifference to the statutory-protected rights of Jane Doe.

       120.    Plaintiff seeks compensatory and punitive damages and costs against

Defendant Lindop, and such other relief as justice may require.

                                        Count Two

                             Defendant Fort Worth, Texas

                             Causes of Action under
              Monell v. New York City Department ofSocial Services
                 (Equal Protection Clause and 42 USCA § 1983)

       121.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiffs civil rights.

       122.    Plaintiff would show that Defendant Fort Worth is liable because a pattern,

practice, custom, or policy of constitutional violations existed and/ or there was grossly

inadequate supervision, discipline and training that was likely to result in constitutional

violations. At the time of Plaintiffs employment with the Fort Worth Fire Department,

there was a widespread practice among the Fort Worth Fire Department to discriminate

against female employees by way of sexual harassment causing a hostile work

environment. The practice was so widespread as to constitute the policy and custom of

Fort Worth. Fort Worth failed to provide constitutionally adequate training and

supervision regarding the rights of female employees to be free from sexual harassment

that creates a hostile work environment. This is evidenced by the continuous, ongoing,

and repeated instances of sexual harassment and assault inflicted on Plaintiff by four

different supervisors and by a co-worker publicly in the fire station while Plaintiffs

daughter was present.

                                              24
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 25 of 58 PageID 106
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 25 of 56 PageiD 25



       123.   The custom and practice of discriminating against female employees by

openly sexually harassing female employees without concern for discipline is

demonstrated by the incident where Defendant Burch slapped Plaintiff so hard on the

buttocks that he left a red handprint on her buttocks. This was done in the fire station

while other employees were watching Plaintiffs 8-year old daughter do a baton routine.

Defendant Lomerson was present and witnessed the slap; however, due to the custom and

practice of accepting sexual harassment of female employees, Defendant Lomerson did

nothing to discipline Defendant Burch. Following Defendant Lomerson's failure to

discipline Defendant Burch, Plaintiff sent a picture of Defendant Burch's handprint on

her buttocks to her immediate supervisor, Defendant Lindop. However, again, due to the

custom and practice of accepting sexual harassment of female employees, Defendant

Lindop also did nothing to discipline Defendant Burch. Instead, Defendant Lindop placed

"finger" and "kiss" emojis on top of Plaintiffs buttocks in the picture and sent it back to

her.

       124.   The depth of this custom and practice of discriminating against female

employees by openly sexually harassing female employees without concern for discipline

can be seen during the incident when Defendant Stevens directed Plaintiff not to speak to

anyone about her supervisor, Defendant Jandruko, sending her sexually inappropriate

text messages regarding lingerie he wanted to see her wearing. Instead of disciplining

Defendant Jandruko, Defendant Stevens attempted to sweep the incident under the rug

and then transferred Plaintiff to another fire station, to her detriment.

       125.   Defendant Fort Worth was deliberately indifferent to Plaintiffs safety and

dignity.



                                             25
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 26 of 58 PageID 107
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 26 of 56 PageiD 26


       126.   An unwritten, although official, policy, custom, or practice was created and

implemented of intentionally discriminating against female employees by way of sexual

harassment without regard for consequences, which established a hostile work

environment for female employees such as Plaintiff in this case. This policy, custom or

practice was created with deliberate indifference to the safety and dignity of female

employees, such as Plaintiff. This policy was in effect throughout Plaintiffs employment

with the Fort Worth Fire Department and this policy caused her injuries.

       127.   Defendant Fort Worth knew that allowing sexual harassment against female

employees, to the point that it caused a hostile work environment, would likely and

probably lead to injury to the female employees. Yet despite this knowledge, Defendant

Fort Worth failed to train or supervise its male employees on the need to treat female

employees with respect and to refrain from sexually harassing and assaulting them, and

failed to discipline male employees under their direct supervision who actually did

sexually harass and assault female employees, such as Plaintiff in this case.

       128.    Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision not to discipline Defendant J andruko after he sent a

sexually inappropriate text message to Plaintiff regarding lingerie he wanted her to wear,

and in doing so, acted with deliberate indifference to Plaintiffs safety. Defendant Fort

Worth knew that failing to discipline or supervise male employees, specifically

supervisors with authority and power over female employees, would likely lead to female

employees, namely Plaintiff, being injured by way of continuing sexual harassment, but

intentionally, deliberately, or recklessly disregarded that risk.

       129.   Defendants and their employees, acting according to policy, custom, or

practice, made the actual decision to fail to discipline or supervise Defendant Burch after

                                              26
Case 4:19-cv-01001-A Document 6 Filed 12/02/19 Page 27 of 58 PageID 108
  Case 4:19-cv-01001-A Document 1 Filed 11/27/19 Page 27 of 56 PageiD 27


he slapped Plaintiffs buttocks so hard he left a handprint on her buttocks, and in doing

so, acted with deliberate indifference to Plaintiffs safety. Defendant Fort Worth and the

Fort Worth employees involved knew that failing to discipline or supervise male

employees, specifically those that openly and publicly committed sexual harassment and

sexual assault, would likely lead to her being injured as the sexual harassment was

escalating, but intentionally, deliberately, or recklessly disregarded that risk.

       130.   Defendant Fort Worth's employees continued to sexually harass and assault

Plaintiff, knowing that this would be embarrassing, degrading and humiliating to Plaintiff

and that it was a violation of her constitutional right to be free from sexual harassment

causing a hostile work environment under the Equal Protection Clause of the United

States Constitution. In doing so, Defendant Fort Worth acted with deliberate indifference

to Plaintiffs safety and dignity. Defendant Fort Worth knew that openly allowing sexual

harassment of female employees such as Plaintiff would likely lead to mental and

emotional injury, but intentionally, deliberately, or recklessly disregarded that risk.

Defendant Fort Worth knew that openly allowing sexual assault of female employees such

as Plaintiff would likely lead to her being physically injured and emotionally scarred, but

intentionally, deliberately, or recklessly disregarded that risk. Defendant Fort Worth

failed to train Fort Worth male employees on the appropriate way to interact with female

employees, which is with respect and dignity, and failed to supervise and discipline

employees under their direct supervision who sexually harassed and assaulted female

employees such as Plaintiff. In doing so, Defendant Fort Worth violated Plaintiffs

constitutional rights guaranteed to her through the Equal Protection Clause of the United

States Constitution.



                                              27
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 28 of 58 PageID 109
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 28 of 56 PageiD 28


       131.    Defendant Fort Worth knew or should have known at the time of the

occurrence that this was a situation which their female employees, such as Plaintiff, would

have to deal with on a regular basis. Similarly, Fort Worth knew or should have known

that this situation had the real potential for injury and serious harm to an employee.

Despite that, Defendant Fort Worth retained the policy and at the same time provided no

training or inadequate training to employees on how to deal with this situation.

       132.    The above practices, policies, and customs, as well as the constitutionally

inadequate training, by Defendants constituted deliberate indifference towards Plaintiffs

constitutional rights and the safety and dignity of female employees. The subsequent

violation of those constitutionally protected rights was a direct and foreseeable cause of

her injury. As a result, Plaintiff is entitled to recover actual damages as a matter of law.

Plaintiff sues Fort Worth for actual damages. The practices, policies, and customs and/or

the constitutionally inadequate training were the moving forces behind the constitutional

violations that resulted in the mental, emotional, and physical injuries of Plaintiff.

       133.    Fort Worth employees have engaged and continue to engage in a pattern or

practice of sexually harassing female employees to the point of causing a hostile work

environment.

       134.    Defendant Fort Worth and the Fort Worth Fire Department, directly or

indirectly, under color of law, approved or ratified the unlawful, deliberate, malicious,

reckless, consciously indifferent, and wanton conduct of the Fort Worth employees

heretofore described.

       135.    At all times relevant to this Complaint, the Fort Worth employees involved

in the violation of Plaintiffs constitutional rights were acting under the direction and

control of Defendant Fort Worth.

                                             28
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 29 of 58 PageID 110
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 29 of 56 PageiD 29



       136.    During all relevant times, Fire Chief Rudy Jackson served as policy maker

for Fort Worth in relation to the policies, written and unwritten, regarding policies and

employees of the Fort Worth Fire Department.

       137.    The policymakers of Defendant Fort Worth - the City Counsel, City

Manager David Cooke, and Fire Chief Rudy Jackson - were aware of the policies,

practices, customs, and failures to train, discussed above and knowingly ratified these

policies, practices, customs, and failures to train with deliberate indifference to the

constitutional violations that these policies, practices, customs, and failures to train were

directly causing.

       138.    The Fire Department's custom, practice, and policy allowing the sexual

harassment and assault of female employees was known by Fort Worth policymakers to

be unconstitutional and dangerous; however, the Fort Worth policymakers ratified the

inappropriate conduct and permitted Plaintiffs injuries.

       139.    Defendant Fort Worth has enforced these policies, practices, and customs

despite knowing that failing to supervise and discipline male employees engaging in

sexual harassment of female employees left the female employees at high risk for serious

harm. As a result, Defendant Fort Worth has acted with deliberate indifference to the risk

of serious harm of female employees working in the Fort Worth Fire Department, such as

Plaintiff in this case.

       140.    The actions and inaction of Defendant Fort Worth were a proximate cause

of Plaintiffs injuries and the suffered damages described herein.

                                      Count Three

                                 Defendant Jandruko

                                  Sexual Harassment

                                             29
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                  Page 30 of 58 PageID 111
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19               Page 30 of 56 PageiD 30



                     (Equal Protection Clause and 42 USCA § 1983)

       141.       To state a viable claim under 42 USCA § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under color

of state law.

       142.       Sexual harassment in public employment violates the Equal Protection

Clause ofthe Fourteenth Amendment and is therefore actionable under 42 USCA § 1983.

Lauderdale v. Texas Dep't of Criminal Justice, Institutional Div., 512 F.3d 157, 166 (5th

Cir. 2007).

       143.       Defendants Jandruko was acting under color of state law when he

performed acts constituting sexual harassment of Plaintiff.

       144.       For sexual harassment to be actionable, the harassment must be severe or

pervasive. I d.

       145.       The required showing of severity or seriousness of the harassing conduct

varies inversely with the pervasiveness or frequency of the conduct. Lauderdale F.3d at

163.

       146.       An egregious, yet isolated, incident can be severe enough to alter the terms,

conditions, or privileges of employment and constitute a hostile work environment. I d.

       147.       Likewise, frequent incidents of harassment, though not severe, can reach

the level of "pervasive," thereby altering the terms, conditions, or privileges of

employment such that a hostile work environment exists. I d.

       148.       Defendant Jandruko's behavior rises to the level of actionable harassment

as it is severe and pervasive.



                                                30
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 31 of 58 PageID 112
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 31 of 56 PageiD 31


       149.   Defendant Jandruko subjected Plaintiff to sexual innuendo and unwanted

sexual advances for months.

       150.   Defendant Jandruko's inappropriate sexual advances escalated to him

sending a sexually explicit text message to Plaintiff expressing his desire to see Plaintiff

in revealing lingerie.

       151.   The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       152.   Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. Id.

       153.   No reasonable person in Defendant Jandruko's position would have

believed that his conduct was reasonable under the clearly established law that sexual

harassment that creates a hostile work environment is illegal.

       154.   Defendant Jandruko is not entitled to qualified immunity.

       155.   The sexual harassment of Plaintiff by Defendant Jandruko was

accomplished under the color oflaw and subjected and caused Plaintiff to be deprived of

rights, privileges, or immunities secured by the Equal Protection Clause to the United

States Constitution.

       156.   The foregoing actions of Defendant Jandruko were intentional or were

willful, wanton and in reckless disregard of Plaintiffs rights.

       157.   As a result of the sexual harassment of Plaintiff by Defendant Jandruko,

Plaintiff suffered and continues to suffer great emotional harm, anguish, insecurity, self-

revulsion, damage to her self-esteem and self-worth, shame, and humiliation.

       158.   These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Jandruko.

                                             31
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                  Page 32 of 58 PageID 113
    Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 32 of 56 PageiD 32



       159.       Plaintiff seeks compensatory and punitive damages and costs against

Defendant J andruko, and such other relief as justice may require.

                                          Count Four

                                    Defendant Lomerson

                                  Sexual Harassment
                      (Equal Protection Clause and 42 USCA § 1983)

       160.       To state a viable claim under 42 USCA § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under color

of state law.

       161.       Sexual harassment in public employment violates the Equal Protection

Clause of the Fourteenth Amendment and is therefore actionable under 42 USCA § 1983.

Lauderdale, 512 F.3d at 166.

       162.       Defendant Lomerson was acting under color of state law when he performed

acts constituting sexual harassment of Plaintiff.

       163.       For sexual harassment to be actionable, the harassment must be severe or

pervasive. I d.

       164.       The required showing of severity or seriousness of the harassing conduct

varies inversely with the pervasiveness or frequency of the conduct. Lauderdale F.3d at



       165.       An egregious, yet isolated, incident can be severe enough to alter the terms,

conditions, or privileges of employment and constitute a hostile work environment. I d.




                                                32
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 33 of 58 PageID 114
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 33 of 56 PageiD 33


       166.   Likewise, frequent incidents of harassment, though not severe, can reach

the level of "pervasive," thereby altering the terms, conditions, or privileges of

employment such that a hostile work environment exists. I d.

       167.   Defendant Lomerson's behavior rises to the level of actionable harassment

as it is severe and pervasive.

       168.   Defendant Lomerson subjected Plaintiff to sexual innuendo and unwanted

sexual advances.

       169.   Defendant Lomerson created tasks for Plaintiff that were outside of normal

procedure so that Defendant Lomerson and Plaintiff would be alone together and

Defendant Lomerson could attempt to become physical with Plaintiff.

       170.   Defendant Lomerson started showing up to Plaintiffs house unannounced

and sent Plaintiff text messages that indicated he knew she was home when she wouldn't

answer the door.

       171.   Defendant Lomerson's conduct escalated to an incident where he showed

up at Plaintiffs house and had intercourse with Plaintiff, who only acquiesced because

she justifiably felt that rejection would negatively impact her employment.

       172.   On November 20, 2017, Defendant Lomerson was present when Defendant

Burch slapped Plaintiffs buttocks so hard, he left a red handprint on Plaintiffs skin.

       173.   Defendant Lomerson did nothing to discipline Defendant Burch.

       174.   The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       175.   Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. Id.



                                            33
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 34 of 58 PageID 115
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 34 of 56 PageiD 34


       176.   No reasonable person in Defendant Lomerson's position would have

believed that his conduct was reasonable under the clearly established law that sexual

harassment that creates a hostile work environment is illegal.

       177.   Defendant Lomerson is not entitled to qualified immunity.

       178.   The sexual harassment of Plaintiff by Defendant Lomerson was

accomplished under the color of law and subjected and caused Plaintiff to be deprived of

rights, privileges, or immunities secured by the Equal Protection Clause to the United

States Constitution.

       179.   The foregoing actions of Defendant Lomerson were intentional or were

willful, wanton and in reckless disregard of Plaintiffs rights.

       180.   As a result of the sexual harassment of Plaintiff by Defendant Lomerson,

Plaintiff suffered and continues to suffer great emotional harm, anguish, insecurity, self-

revulsion, damage to her self-esteem and self-worth, shame, and humiliation.

       181.   These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Lomerson.

       182.   Plaintiff seeks compensatory and punitive damages and costs against

Defendant Lomerson, and such other relief as justice may require.

                                       Count Five

                                 Defendant Gutierrez

                               Sexual Harassment
                  (Equal Protection Clause and 42 USCA § 1983)

       183.   To state a viable claim under 42 USCA § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the United States and (2)




                                             34
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                 Page 35 of 58 PageID 116
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 35 of 56 PageiD 35


demonstrate that the alleged deprivation was committed by a person acting under color

of state law.

       184.      Sexual harassment in public employment violates the Equal Protection

Clause of the Fourteenth Amendment and is therefore actionable under 42 USCA § 1983.

Lauderdale, 512 F.3d at 166.

       185.      Defendant Gutierrez was acting under color of state law when he performed

acts constituting sexual harassment of Plaintiff.

       186.      For sexual harassment to be actionable, the harassment must be severe or

pervasive. Id.

       187.      The required showing of severity or seriousness of the harassing conduct

varies inversely with the pervasiveness or frequency of the conduct. Lauderdale F.3d at

163.

       188.      An egregious, yet isolated, incident can be severe enough to alter the terms,

conditions, or privileges of employment and constitute a hostile work environment. I d.

       189.      Likewise, frequent incidents of harassment, though not severe, can reach

the level of "pervasive," thereby altering the terms, conditions, or privileges of

employment such that a hostile work environment exists. I d.

       190.      Defendant Gutierrez's behavior rises to the level of actionable harassment

as it is severe and pervasive.

       191.      Defendant Gutierrez subjected Plaintiff to sexual innuendo and unwanted

sexual advances for months.

       192.      Defendant Gutierrez's inappropriate sexual advances escalated to him

sending graphic and inappropriate text messages to Plaintiff.



                                               35
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 36 of 58 PageID 117
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 36 of 56 PageiD 36



       193.   Like Defendant Lomerson, Defendant Gutierrez began showing up at

Plaintiffs house unannounced and made explicit sexual advances toward Plaintiff.

       194.   In late 2017, Defendant Gutierrez opened the door to the female quarters

where Plaintiff was asleep, locked the door behind him, and forced himself onto Plaintiff.

Plaintiff did not consent to the sexual encounter, but again, like with Defendant

Lomerson, justifiably felt that she could not refuse, or her employment would be

negatively impacted.

       195.   In October of 2017, Defendant Gutierrez sent a text for Jane Doe to meet

him in his quarters where he also kept an office. After entering the room, Jane Doe saw

that they were alone and Defendant Gutierrez locked the door behind her as she entered.

       196.   After Jane Doe entered the room, Defendant Gutierrez said "Get out of

them" indicating that she needed to remove her clothes. Jane Doe refused and once again

told Defendant Gutierrez to leave her alone. Defendant Gutierrez did not accept Jane

Doe's response and once again forced himself upon her.

      197.    The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

      198.    Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. Id.

      199.    No reasonable person in Defendant Gutierrez's position would have

believed that his conduct was reasonable under the clearly established law that sexual

harassment that creates a hostile work environment is illegal.

      200. Defendant Gutierrez is not entitled to qualified immunity.

      201.    The sexual harassment of Plaintiff by Defendant Gutierrez was

accomplished under the color oflaw and subjected and caused Plaintiff to be deprived of

                                           36
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 37 of 58 PageID 118
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 37 of 56 PageiD 37


rights, privileges, or immunities secured by the Equal Protection Clause to the United

States Constitution.

       202. The foregoing actions of Defendant Gutierrez were intentional or were

willful, wanton and in reckless disregard of Plaintiffs rights.

       203. As a result of the sexual harassment of Plaintiff by Defendant Gutierrez,

Plaintiff suffered and continues to suffer great emotional harm, anguish, insecurity, self-

revulsion, damage to her self-esteem and self-worth, shame, and humiliation.

       204. These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Gutierrez.

       205.     Plaintiff seeks compensatory and punitive damages and costs against

Defendant Gutierrez, and such other relief as justice may require.

                                        Count Six

                                   Defendant Lindop

                               Sexual Harassment
                   (Equal Protection Clause and 42 USCA § 1983)

       206. To state a viable claim under 42 USCA § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under color

of state law.

       207.     Sexual harassment in public employment violates the Equal Protection

Clause ofthe Fourteenth Amendment and is therefore actionable under 42 USCA § 1983.

Lauderdale, 512 F.3d at 166.

       208. Defendant Lindop was acting under color of state law when he performed

acts constituting sexual harassment of Plaintiff.


                                              37
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                 Page 38 of 58 PageID 119
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 38 of 56 PageiD 38


       209. For sexual harassment to be actionable, the harassment must be severe or

pervasive. !d.

       210.      The required showing of severity or seriousness of the harassing conduct

varies inversely with the pervasiveness or frequency of the conduct. Lauderdale F.3d at

163.

       211.      An egregious, yet isolated, incident can be severe enough to alter the terms,

conditions, or privileges of employment and constitute a hostile work environment. !d.

       212.      Likewise, frequent incidents of harassment, though not severe, can reach

the level of "pervasive," thereby altering the terms, conditions, or privileges of

employment such that a hostile work environment exists. !d.

       213.      Defendant Lindop's behavior rises to the level of actionable harassment as

it is severe and pervasive.

       214.      In November of 2017, while Plaintiff was working out in the fire station

recreation room, Defendant Lindop walked in and began touching his penis while

watching Plaintiff use the treadmill.

       215.      On November 20, 2017, Plaintiff sent photographic evidence to Defendant

Lindop that Defendant Burch had slapped her buttocks so hard that he left a red

handprint. In response to the sexual assault, Defendant Lindop altered the photo by

placing "finger" and "kiss" emojis over Plaintiffs buttocks and sent it back to Plaintiff.

       216.      In December of 2017, while Plaintiff was working out in the fire station,

Defendant Lindop again came into the fitness center. However, this time, he pulled out

his erect penis and began masturbating to Plaintiff while she was on the treadmill.

       217.      The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

                                               38
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 39 of 58 PageID 120
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 39 of 56 PageiD 39


       218.     Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. I d.

       219.     No reasonable person in Defendant Lindop's position would have believed

that his conduct was reasonable under the clearly established law that sexual harassment

that creates a hostile work environment is illegal.

       220.     Defendant Lindop is not entitled to qualified immunity.

       221.     The sexual harassment of Plaintiff by Defendant Lindop was accomplished

under the color of law and subjected and caused Plaintiff to be deprived of rights,

privileges, or immunities secured by the Equal Protection Clause to the United States

Constitution.

       222.     The foregoing actions of Defendant Lindop were intentional or were willful,

wanton and in reckless disregard of Plaintiffs rights.

       223.     As a result of the sexual harassment of Plaintiff by Defendant Lindop,

Plaintiff suffered and continues to suffer great emotional harm, anguish, insecurity, self-

revulsion, damage to her self-esteem and self-worth, shame, and humiliation.

       224.     These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Lindop.

       225.     Plaintiff seeks compensatory and punitive damages and costs against

Defendant Lindop, and such other relief as justice may require.




                                             39
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                 Page 40 of 58 PageID 121
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 40 of 56 PageiD 40


                                         Count Seven

                                      Defendant Burch

                                 Sexual Harassment
                    (Equal Protection Clause and 42 USCA § 1983)

       226. To state a viable claim under 42 USCA § 1983, a plaintiff must (1) allege a

violation of rights secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under color

of state law.

       227.      Sexual harassment in public employment violates the Equal Protection

Clause of the Fourteenth Amendment and is therefore actionable under 42 USCA § 1983.

Lauderdale, 512 F.3d at 166.

       228.      Defendant Burch was acting under color of state law when he performed

acts constituting sexual harassment of Plaintiff.

       229.      For sexual harassment to be actionable, the harassment must be severe or

pervasive. !d.

       230. The required showing of severity or seriousness of the harassing conduct

varies inversely with the pervasiveness or frequency of the conduct. Lauderdale F.3d at



       231.      An egregious, yet isolated, incident can be severe enough to alter the terms,

conditions, or privileges of employment and constitute a hostile work environment. !d.

       232.      Likewise, frequent incidents of harassment, though not severe, can reach

the level of "pervasive," thereby altering the terms, conditions, or privileges of

employment such that a hostile work environment exists. !d.




                                               40
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 41 of 58 PageID 122
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 41 of 56 PageiD 41


       233.     Defendant Burch's behavior rises to the level of actionable harassment as it

is severe and pervasive.

       234.     On November 20, 2017, Plaintiff took her daughter to work. While Plaintiffs

daughter was showing the fire department her dance routine, Plaintiff bent over to help

her daughter spin.

       235.     While Plaintiff was bent over, Defendant Burch cocked his hand and

slapped Plaintiffs buttocks so hard that he left a red handprint-all of this right in front

of Plaintiffs 8-year-old daughter.

       236.     The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       237.     Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. I d.

       238.     No reasonable person in Defendant Burch's position would have believed

that his conduct was reasonable under the clearly established law that sexual harassment

that creates a hostile work environment is illegal.

       239.     Defendant Burch is not entitled to qualified immunity.

       240. The sexual harassment of Plaintiff by Defendant Burch was accomplished

under the color of law and subjected and caused Plaintiff to be deprived of rights,

privileges, or immunities secured by the Equal Protection Clause to the United States

Constitution.

       241.     The foregoing actions of Defendant Burch were intentional or were willful,

wanton and in reckless disregard of Plaintiffs rights.




                                              41
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 42 of 58 PageID 123
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 42 of 56 PageiD 42



       242. As a result of the sexual harassment of Plaintiff by Defendant Burch,

Plaintiff suffered and continues to suffer great emotional harm, anguish, insecurity, self-

revulsion, damage to her self-esteem and self-worth, shame, and humiliation.

       243.   These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Burch.

       244.   Plaintiff seeks compensatory and punitive damages and costs against

Defendant Burch, and such other relief as justice may require.

                                       Count Eight

                                   Defendant Stevens

                                  Supervisory Liability
                                    (42 u.s.c § 1983)

       245.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiffs civil rights.

       246.   Plaintiff would show that Defendant Stevens is liable in his individual

capacity based on supervisory liability for failure to supervise employees under his

control.

       247.   Supervisory liability is demonstrated when (1) the supervisor either failed

to supervise or train the subordinate official; (2) a causal link exists between the failure

to train or supervise and the violation of the plaintiffs rights; and (3) the failure to train

or supervise amounts to deliberate indifference.

       248.   Defendant Stevens failed to supervise Defendants Jandruko, Lomerson,

Lindop, and Guttierez regarding sexual harassment of Plaintiff and the hostile workplace

it was causing.


                                              42
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 43 of 58 PageID 124
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 43 of 56 PageiD 43



       249.   In 2017, Defendant Stevens was the Executive Assistant Fire Chief and

supervised Defendants Jandruko, Lomerson, Lindop, and Guttierez.

       250.   Plaintiff reported sexual harassment to Defendant Stevens on multiple

occasions and each time the perpetrator was not disciplined; however, Plaintiff was

transferred to a new station to her detriment.

       251.   This failure to discipline essentially ratified the perpetrators' behavior as

they saw their supervisor, Defendant Stevens, was not going to punish them for this

behavior.

       252.   There was a direct link between Defendant Stevens' failure to supervise

Defendants Jandruko, Lomerson, Lindop, and Guttierez and the sexual harassment

which caused a hostile workplace for Plaintiff.

       253.   Plaintiff reported Defendant Jandruko's unwanted sexual advances and

inappropriate text message regarding lingerie to Defendant Stevens, who did not

discipline Defendant Jandruko. Instead, Defendant Stevens told Plaintiff"not to mention

[Defendant Jandruko's conduct] or discuss [it] with anyone." Defendant Stevens then

reassigned Plaintiff to a new fire station, interrupting her schedule and routine. Instead

of disciplining and supervising Defendant .J andruko for his inappropriate sexual

harassment, Defendant Stevens ratified his behavior by showing the other Fort Worth

Fire Department employees, including Defendants Lomerson, Lindop, and Guttierez, that

they would not be punished for sexual harassment. Defendant Stevens demonstrated to

his subordinate employees that the complaining females, such as Plaintiff in this case,

would be transferred and they would receive no punishment. This ratification, failure to

discipline, and failure to supervise by Defendant Stevens caused the violation of Plaintiffs

rights by way of sexual harassment which caused a hostile workplace.

                                            43
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 44 of 58 PageID 125
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 44 of 56 PageiD 44



       254.   After Defendant Stevens failed to supervise or discipline Defendant

Jandruko for his inappropriate sexual harassment of Plaintiff, Defendants Lomerson,

Lindop, and Guttierez were empowered to continue the sexual harassment on Plaintiff.

       255.   Defendant Stevens' failure to supervise or discipline resulted in the sexual

harassment by Defendants Jandruko, Lomerson, Lindop, and Guttierez that is discussed

in the above paragraphs and incorporated into this cause of action.

       256.   Defendant Stevens' failure to supervise amounts to deliberate indifference

to the rights of Plaintiff not to be subjected to sexual harassment causing a hostile

workplace.

       257.   Defendant Stevens was aware that by failing to supervise or discipline Fort

Worth Fire Department male employees, including Defendants Jandruko, Lomerson,

Lindop, and Guttierez, the female employees at the Fort Worth Fire Department would

be subjected to continued and ongoing sexual harassment, which is exactly what

happened in this case.

       258.   Defendant Stevens knew that failing to supervise or discipline Fort Worth

Fire Department male employees for behavior constituting sexual harassment, that the

constitutional rights of female employees, such as Plaintiff, would be violated due to the

clearly established law at the time that prohibited sexual harassment causing a hostile

workplace.

       259.   Defendant Stevens was aware when he chose not to supervise or discipline

the male Fort Worth Fire Department employees, that the constitutional violations

caused by the sexual harassment would result in serious harm to the female employees of

the Fort Worth Fire Department.



                                            44
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 45 of 58 PageID 126
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 45 of 56 PageiD 45



       260.   Knowing that his failure to supervise or discipline the Fort Worth Fire

Department male employees, including Defendants Jandruko, Lomerson, Lindop, and

Gutierrez, would result in serious harm in the form of constitutional violations of Fort

Worth Fire Department female employees, Defendant Stevens made the intentional

decision not to supervise or discipline the male employees.

       261.   The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       262.   Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. Id.

       263.   No reasonable person in Defendant Stevens' position would have believed

that his conduct was reasonable under the clearly established law that sexual harassment

that creates a hostile work environment is illegal.

       264.   Defendant Stevens is not entitled to qualified immunity.

       265.   The sexual harassment of Plaintiff which was directly caused by Defendant

Stevens' failure to supervise or discipline was accomplished under the color of law and

subjected and caused Plaintiff to be deprived of rights, privileges, or immunities secured

by the Equal Protection Clause to the United States Constitution.

       266.   The foregoing actions of Defendant Stevens were intentional or were willful,

wanton and in reckless disregard of Plaintiff's rights.

       267.   As a result of the sexual harassment of Plaintiff directly caused by

Defendant Stevens' failure to supervise or discipline, Plaintiff suffered and continues to

suffer great emotional harm, anguish, insecurity, self-revulsion, damage to her self-

esteem and self-worth, shame, and humiliation.



                                             45
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 46 of 58 PageID 127
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 46 of 56 PageiD 46


       268. These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Stevens.

       269.   Plaintiff seeks compensatory and punitive damages and costs against

Defendant Stevens, and such other relief as justice may require.

                                        Count Nine

                                  Defendant Lomerson

                                  Supervisory Liability
                                    (42 u.s.c § 1983)

       270.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiffs civil rights.

       271.   Plaintiff would show that Defendant Lomerson is liable in his individual

capacity based on supervisory liability for failure to supervise employees under his

control.

       272.   Supervisory liability is demonstrated when (1) the supervisor either failed

to supervise or train the subordinate official; (2) a causal link exists between the failure

to train or supervise and the violation of the plaintiffs rights; and (3) the failure to train

or supervise amounts to deliberate indifference.

       273.   Defendant Lomerson failed to supervise Defendants Burch regarding sexual

harassment of Plaintiff and the hostile workplace it was causing.

       274.   Defendant Lomerson supervised Defendant Burch and Defendant Lindop.

       275.   Defendant Lomerson was present when Defendant Burch slapped Plaintiffs

buttocks so hard, he left a red handprint on Plaintiffs skin. Defendant Lomerson did




                                              46
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 47 of 58 PageID 128
   Case 4:19-cv-01001-A Document 1 Filed 11127/19            Page 47 of 56 PageiD 47


nothing to supervise or discipline Defendant Burch regarding the sexual harassment of

Plaintiff in his presence.

        276.   This failure to discipline essentially ratified the perpetrators' behavior as

they saw their supervisor, Defendant Lomerson, was not going to punish them for this

behavior.

        277.   There was a direct link between Defendant Lomerson's failure to supervise

Defendants Burch and the sexual harassment which caused a hostile workplace for

Plaintiff.

       278.    After Defendant Lomerson failed to supervise or discipline Defendant

Burch for his inappropriate sexual harassment of Plaintiff, other male employees such as

Defendant Lindop were empowered to continue the sexual harassment on Plaintiff.

        279.   After Defendant Lomerson failed to supervise or discipline Defendant

Burch, Defendant Lindop felt empowered to send Plaintiff an altered picture of the

photographic evidence of Defendant Burch's sexual assault on Plaintiff. The picture

included "finger" and "kiss" emojis superimposed into the photograph on top of Plaintiffs

buttocks. Defendant Lindop then felt empowered to approach Plaintiff in the recreation

room while Plaintiff was on the treadmill, pull out his penis, and masturbate to Plaintiff.

       280. Defendant Lomerson's failure to supervise or discipline resulted in the

sexual harassment by Defendants Burch and Lindop that is discussed in the above

paragraphs and incorporated into this cause of action.

       281.    Defendant Lomerson's failure to supervise amounts to deliberate

indifference to the rights of Plaintiff not to be subjected to sexual harassment causing a

hostile workplace.



                                             47
Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 48 of 58 PageID 129
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 48 of 56 PageiD 48


       282.   Defendant Lomerson was aware that by failing to supervise or discipline

Fort Worth Fire Department male employees, including Defendant Burch, the female

employees at the Fort Worth Fire Department would be subjected to continued and

ongoing sexual harassment, which is exactly what happened in this case.

       283.   Defendant Lomerson knew that by failing to supervise or discipline Fort

Worth Fire Department male employees for behavior constituting sexual harassment,

that the constitutional rights of female employees, such as Plaintiff, would be violated due

to the clearly established law at the time that prohibited sexual harassment causing a

hostile workplace.

       284.   Defendant Lomerson was aware when he chose not to supervise or

discipline the male Fort Worth Fire Department employees, that the constitutional

violations caused by the sexual harassment would result in serious harm to the female

employees of the Fort Worth Fire Department.

       285.   Knowing that his failure to supervise or discipline the Fort Worth Fire

Department male employees, including Defendant Burch, would result in serious harm
                            '
in the form of constitutional violations of Fort Worth Fire Department female employees,

Defendant Lomerson made the intentional decision not to supervise or discipline the male

employees.

       286. The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       287.   Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. I d.




                                            48
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 49 of 58 PageID 130
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 49 of 56 PageiD 49


       288. No reasonable person in Defendant Lomerson's position would have

believed that his conduct was reasonable under the clearly established law that sexual

harassment that creates a hostile work environment is illegal.

       289. Defendant Lomerson is not entitled to qualified immunity.

       290. The sexual harassment of Plaintiff which was directly caused by Defendant

Lomerson's failure to supervise or discipline was accomplished under the color oflaw and

subjected and caused Plaintiff to be deprived of rights, privileges, or immunities secured

by the Equal Protection Clause to the United States Constitution.

       291.   The foregoing actions of Defendant Lomerson were intentional or were

willful, wanton and in reckless disregard of Plaintiffs rights.

       292. As a result of the sexual harassment of Plaintiff directly caused by

Defendant Lomerson's failure to supervise or discipline, Plaintiff suffered and continues

to suffer great emotional harm, anguish, insecurity, self-revulsion, damage to her self-

esteem and self-worth, shame, and humiliation.

       293. These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Lomerson.

       294.   Plaintiff seeks compensatory and punitive damages and costs against

Defendant Lomerson, and such other relief as justice may require.




                                             49
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                Page 50 of 58 PageID 131
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19              Page 50 of 56 PageiD 50


                                          Count Ten

                                    Defendant Lindop

                                  Supervisory Liability
                                    (42 u.s.c § 1983)

       295.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein and asserts that the same are moving factors

which have resulted in the violation of Plaintiffs civil rights.

       296.   Plaintiff would show that Defendant Lindop is liable in his individual

capacity based on supervisory liability for failure to supervise employees under his

control.

       297.   Supervisory liability is demonstrated when (1) the supervisor either failed

to supervise or train the subordinate official; (2) a causal link exists between the failure

to train or supervise and the violation of the plaintiffs rights; and (3) the failure to train

or supervise amounts to deliberate indifference.

       298.   Defendant Lindop failed to supervise Defendant Burch regarding sexual

harassment of Plaintiff and the hostile workplace it was causing.

       299.   Defendant Lindop supervised Defendant Burch.

       300.   On November 20,     2017,   Plaintiff sent photographic evidence to Defendant

Lindop that Defendant Burch had slapped her buttocks so hard that he left a red

handprint. In response to the sexual assault, Defendant Lindop altered the photo by

placing "finger" and "kiss" emojis over Plaintiffs buttocks and sent it back to Plaintiff.

       301.   Defendant Lindop effectively ratified Defendant Burch's behavior and failed

to supervise or discipline Defendant Burch.




                                              50
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 51 of 58 PageID 132
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19            Page 51 of 56 PageiD 51


       302. This failure to discipline essentially ratified the perpetrators' behavior as

they saw their supervisor, Defendant Lindop, was not going to punish them for this

behavior.

       303. There was a direct link between Defendant Lindop's failure to supervise

Defendants Burch and the sexual harassment which caused a hostile workplace for

Plaintiff.

       304. After Defendant Lindop failed to supervise or discipline Defendant Burch

for his inappropriate sexual harassment of Plaintiff, other male employees were

empowered to continue the sexual harassment on Plaintiff.

       305.   Defendant Lindop's failure to supervise or discipline resulted in the sexual

harassment by Lindop that is discussed in the above paragraphs and incorporated into

this cause of action, as he felt that no one would be able to stop him.

       306.   Defendant Lindop's failure to supervise amounts to deliberate indifference

to the rights of Plaintiff not to be subjected to sexual harassment causing a hostile

workplace.

       307.   Defendant Lindop was aware that by failing to supervise or discipline Fort

Worth Fire Department male employees, including Defendant Burch, the female

employees at the Fort Worth Fire Department would be subjected to continued and

ongoing sexual harassment, which is exactly what happened in this case.

       308.   Defendant Lindop knew that by failing to supervise or discipline Fort Worth

Fire Department male employees for behavior constituting sexual harassment, that the

constitutional rights of female employees, such as Plaintiff, would be violated due to the

clearly established law at the time that prohibited sexual harassment causing a hostile

workplace.

                                             51
Case 4:19-cv-01001-A Document 6 Filed 12/02/19             Page 52 of 58 PageID 133
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19           Page 52 of 56 PageiD 52


       309.   Defendant Lindop was aware when he chose not to supervise or discipline

the male Fort Worth Fire Department employees, that the constitutional violations

caused by the sexual harassment would result in serious harm to the female employees of

the Fort Worth Fire Department.

       310.   Knowing that his failure to supervise or discipline the Fort Worth Fire

Department male employees, including Defendant Burch, would result in serious harm

in the form of constitutional violations of Fort Worth Fire Department female employees,

Defendant Lomerson made the intentional decision not to supervise or discipline the male

employees.

       311.   The right to be free from sexual harassment that creates a hostile work

environment is clearly established. Lauderdale F.3d at 166.

       312.   Sexual harassment is objectively offensive and unreasonable, and qualified

immunity can never offer protection for sexual harassment. Id.

       313.   No reasonable person in Defendant Lindop's position would have believed

that his conduct was reasonable under the clearly established law that sexual harassment

that creates a hostile work environment is illegal.

       314.   Defendant Lindop is not entitled to qualified immunity.

       315.   The sexual harassment of Plaintiff which was directly caused by Defendant

Lindiop's failure to supervise or discipline was accomplished under the color of law and

subjected and caused Plaintiff to be deprived of rights, privileges, or immunities secured

by the Equal Protection Clause to the United States Constitution.

       316.   The foregoing actions of Defendant Lindop were intentional or were willful,

wanton and in reckless disregard of Plaintiffs rights.



                                             52
Case 4:19-cv-01001-A Document 6 Filed 12/02/19               Page 53 of 58 PageID 134
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19             Page 53 of 56 PageiD 53



       317.   As a result of the sexual harassment of Plaintiff directly caused by

Defendant Lindop's failure to supervise or discipline, Plaintiff suffered and continues to

suffer great emotional harm, anguish, insecurity, self-revulsion, damage to her self-

esteem and self-worth, shame, and humiliation.

       318.   These injuries were directly and only caused by the acts of the Defendants

in this case including Defendant Lindop.

       319.   Plaintiff seeks compensatory and punitive damages and costs against

Defendant Lindop, and such other relief as justice may require.

                                      VII.
                               EXEMPLARY DAMAGES

       320.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       321.   When viewed objectively from the standpoint of Defendants Fort Worth,

Texas, Stevens, Jandruko, Lomerson, Gutierrez, Lindop, and Burch at the time of the

occurrence, said Defendants' conduct involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others. Further, the actions and/or

inactions taken by the aforementioned Defendants was conducted with malice and/or

reckless indifference to the constitutionally and statutorily protected rights of Plaintiff

       322.   As a direct and proximate and producing cause and the intentional,

egregious, malicious conduct by Defendants Stevens, Jandruko, Lomerson, Gutierrez,

Lindop, and Burch, Plaintiff is entitled to recover exemplary damages in an amount

within the jurisdictional limits of this Court.




                                              53
Case 4:19-cv-01001-A Document 6 Filed 12/02/19                   Page 54 of 58 PageID 135
   Case 4:19-cv-01001-A Document 1 Filed 11/27/19                Page 54 of 56 PageiD 54


                                                VIII.
                                          DAMAGES

         323.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

         324.    Plaintiffs injuries were a foreseeable event.

         325.    Those injuries were directly and proximately caused by Defendants' actions

and inactions. As a result, Plaintiff is entitled to recover all actual damages allowed by

law.

         326.    Additionally, Plaintiff contends the individual Defendants' conduct

constitutes malice, evil intent, or reckless or callous indifference to the constitutionally

protected rights of Plaintiff. As a result, Plaintiff is entitled to punitive damages against

Defendants Fort Worth, Texas, Stevens, Jandruko, Lomerson, Gutierrez, Lindop, and

Burch.

         327.    As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

            a. Physical harm;

            b. Physical pain and suffering in the past and future;

            c. Emotional distress, torment, and mental anguish in the past and future;

            d. Medical Expenses

            e. Past lost wages and benefits;

            f.   Future lost wages and benefits.

         328.    In addition, Plaintiff also seeks pre-judgment interest and post-judgment

interest at the maximum amount allowed by law, and the costs of suit.




                                                 54
  Case 4:19-cv-01001-A Document 6 Filed 12/02/19              Page 55 of 58 PageID 136


                                         IX.
                                   ATIORNEY'S FEES

       329.   Plaintiff is entitled to and hereby demands attorney's fees under 28 USC §

2678 and 42 U.S.C. § 2000e et. seq. 2oooe.

                                              X.
                                     JURY REQUEST

       330.   Plaintiff respectfully requests a jury trial.

                                            XI.
                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of jurisdictional minimum of this

court. Plaintiff further prays for all other relief, both legal and equitable, to which she may

show herself justly entitled.




                                                     .PALMER
                                           State Bar No. 00797196
                                           JAMES P. ROBERTS
                                           State Bar No. 24105721
                                           NILES ILLICH
                                           State Bar No. 24069969
                                           GRANT GERLEMAN
                                           State Bar No. 24083065
                                           SCOTIH. PALMER, P.C.
                                           15455 Dallas Parkway,
                                           Suite 540, LB 32
                                           Dallas, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com
                                           niles@scottpalmerlaw.com
                                           grant@scottpalmerlaw.com




                                              55
Case 4:19-cv-01001-A Document 6 Filed 12/02/19   Page 56 of 58 PageID 137



                                 G
                                 St e Bar No. 02275800
                                 W. SLEY H. M. GOULD
                                 S ate Bar No. 24095214
                                 ROCHELLE MCCULLOUGH, LLP
                                 325 N. St. Paul Street, Suite 4500
                                 Dallas, Texas 75201
                                 (214) 953-0182 Telephone
                                 (214) 953-0185 Facsimile
                                 wgould@romclaw.com
                                 greg.bevel@romclaw.com
                                 ATTORNEYS FOR PLAINTIFF




                                     56
                       Case 4:19-cv-01001-A Document 6 Filed 12/02/19                                                              Page 57 of 58 PageID 138
JS 44 (Rev. 06/17) • TXND(Rev. 06/17)                                      CIVIL COVER SHEET
The ~S 44 civil cover sheet and the i!lformation contained herein _n~ither replace nor suppleJ_nent the fi!_lng and servlce ofp!cadin&s or other papers as required by Jaw, except as
prov1ded by local rules of court. Th1s form, approved by the JudJcta! Conference of the Umted States m September 1974, 1s reqwred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE£ INS71WCT/ONS ON NhXT PAGH OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
Female Firefighter Jane Doe                                                                                Fort Worth, Texas, Keven Stevens, individually, Fred Jandruko, individually,
                                                                                                           Bob Lomerson, individually (see attached page for additional Defendants)
     (b) County of Residence of First Listed Plaintiff              ~J"o,_,h,_,ns,o,n,__ _ _ _ _ __         County of Residence of First Listed Defendant -::T=ar"r,an"'t,_______
                                  (EXCEPT IN U.S. PlAIN71FF C'ASES)                                                                (IN U.S. PLAINTIFF CASES ONa)
                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Numbrn)                                                   Attorneys (I/ Known)
Scott H. Palmer I James P. Roberts /Niles Illich I Grant Gerleman
Scott H. Palmer, P.C.J5455 Dallas Pkwy. Suite 540, LB 32, Dallas, TX 75001

II. BASIS OF JURISDICTION (l'laceaa "X" inOaoBaxOalyJ                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (l'ia" aa "X" in Oao Box.fin !'laimiff
                                                                                                         (For Diversify Cases Only)                                             and One Box for Dejendanl}
0 1 U.S. Govemment                     ~ 3    Federal Question                                                                     PTF          OEF                                            PTF       OEF
       Plaintiff                                (U.S. GoPernm<:nl NM a Party)                       Citizen of Tills State        !X 1           a(    I   Incorporated or Principal Place      0 4      0 4
                                                                                                                                                             of Business ln This State

0 2 U.S. Govcmmcnt                     0 4    Diversity                                            Citizen of Another State          0 2         0     2   Incorporated and Principal Place      0 5      0 5
           Defendant                            (lndicale CilizemluiJ ojParlies in Item Ill)                                                                  of Business In Another State

                                                                                                   Citizen or Subject of a           0 3         0     3   Foreign Nation                        0 6      0 6
                                                                                                      Forci n Co1m



0    1 !0 Insurance                                                       PI..:RSONAJ, INJURY       0 625 Dn1g Related Seizure
0    120 Marine                          3 I 0 Airplane               0 365 Personal Injury -       ofPrope1ty 21 USC 881
0    130 Miller Act                      315 Airplane Product               Product Liability   690 Other

                                                                                                                                                                              g
                                                                                                                                          ~
0
0
     140 Negotiable lnstn1ment
     !50 Recovc1y
                                              Liability
                                         320 Assault, Libel &
                                                                      0 367 Health Carel
                                                                            Plmnnaceutical
                                                                                                                                              ~~~:~~i.li]W:£::13~                  !0 State
                                                                                                                                                                                 4400       Reapportionment
                                                                                                                                                                                      Antitrust
          & Enforcement                      Slander                        Personal Injury                                                                                      430 Banks and Banking
0    I 51 Medicare Act                   330 Federal Employers'             Product Liability                                                                                    450 Commerce
0    ]52 Recovety ofDefaulted                Liability                0 368 Asbestos Personal                                                                                    460 Deportation
          Student Loans                  340 Marine                         Injury Product                                                                                       470 Racketeer Influenced and
          (Excludes Veterans)            345 Marine Product                 Liability                                                                          "!iiiE~~S              Con·upt Organi7.ations
0    153 Recove1y ofOPerpayment              Liability                 PERSONAL PROPERTY                                                                       ~                  480 Consumer Credit
          ofVeteran's Benefits           350 Motor Vehicle            0 370 Other Fraud                                                                                          490 Cable/Sat TV
0    !60 Stockholders' Suits             355 Motor Vehicle            0 371 Truth in Lending                                                                                     850 Secwities/Commodities/
0    190 Other Contract                      Product Liability        0 380 Other Personal      720 Labor/Management                                                                  Exchange
0    195 Contract Product Liability      360 Other Personal                 Property Damage         Relations                                                                     890 Other Statuto1y Actions
0    196 Franchise                                                    0 385 Property Damage   0 740 Railway Labor Act                                                             891 Agricultural Acts
                                                                            Product Liability   751 Family and Medical                                                            893 Environmental Maners

                                                          ~~§§p![ii'i§§!lli~fiEffilljiii§q 0~ 790 Other                                   ~~~§BM2l!;~]'[[i;~q!:                   895 Freedom of Jnfonnation
                                                          ~                                       LeaveLabor
                                                                                                        Act Litigation                    f                                           Act
0   2 !0 Land Condemnation                         Civil Rights           Habeas Corpus:              791 Employee Retirement                  870 Taxes (U.S. Plaintiff
0   220 Foreclosure                      441 Voting                   0   463 Alien Detainee              Income Security Act                      or Defendant)                  899 Administrative Procedure
0   230 Rent Lease & Ejectment           442 Employment               0   510 Motions to Vacate                                                871 !RS-Thifd Party                    Act/Review or Appeal of
0   240 To11s to Land                    443 Housing!                         Sentence                                                                26 usc 7609                     Agency Decision
0   245 T011 Product Liability               Accommodations           0   530 General                                                                                             950 Constitutionality of
0   290 A!! Other Real Property          445 Amer. w/Disabilities •   0   535 Death Penalty                                                                                           State Statutes
                                             Employment                   Other:
                                         446 Amer. w/Disabilities •   0   540 Mandamus & Other
                                             Other                    0   550 Civil Rights
                                                                      0   555 Prison Condition
                                                                      0   560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
v.                   (Place an ")('" in One Hox Only)
j)(l Original             0 2 Removed from                0     3     Remanded from            0 4 Reinstated or      0 5 Transferred from                 0 6 Multidistrict            0 8 Multldistrict
     Proceeding               State Court                             Appellate Court              Reopened               Another District                     Litigation-                  Litigation-
                                                                                                                              (specify)                        Transfer                     Direct File


VI.     CAUSE OF ACTION f:B~rl..ie!;'fd4e~sc"'r~ip:l.,tio.Lnl.;ot,!f..lcal!lu!!.se.ll:..!d:!d.,;,:t,S-"~"'-lli~..>.:!:f..1/.d.~.\t-"JL!!!L!2.!'-Wlill~--------------­
                                           Sexual harassment and sexual assault b su ervisors and ado tion of illicit conduct b the Fort Worth Fire De artment
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                DEMAND$                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                        TBD at Trial                     .JURY DEMAND:        ~Yes       ONo
VIII. RELATED CASE(S)
                       (Sr:e im·rrucliom~:
      IF ANY                                                                                                                                   DOCKET NUMBER


FOR OFFlCE SE ONLY

                                  AMOUNT                                                                                     JUDGE                                  MAG. JUDGE
                                             ----
  Case 4:19-cv-01001-A Document 6 Filed 12/02/19   Page 58 of 58 PageID 139


                     CIVIL COVER SHEET ATTACHMENT PAGE

Defendants
Fort Worth, Texas
Kev Stevens, individually
Fred Jandruko, individually
Bob Lomerson, individually
Dustin Lindop, individually
Bryan Burch, individually


Attorneys for Plaintiff
SCOTT H. PALMER
State Bar No. 00797196
JAMES P. ROBERTS
State Bar No. 24105721
NILES ILLICH
State Bar No. 24069969
GRANT GERLEMAN
State Bar No. 24083065
SCOTT H. PALMER, P.C.
15455 Dallas Parkway,
Suite 540, LB 32
Dallas, Texas 75001
Tel: (214) 987-4100
Fax: (214) 922-9900
scott@scottpalmerlaw.com
tnnes@scottpalmerlaw.com
niles@scottpalmerlaw.com
grant@scottpalmerlaw.com

GREGORY H. BEVEL
State Bar No. 02275800
WESLEY H. M. GOULD
State Bar No. 24095214
ROCHELLE MCCULLOUGH, LLP
325 N. St. Paul Street, Suite 4500
Dallas, Texas 75201
(214) 953-0182 Telephone
(214) 953-0185 Facsimile
:;ygmJld@romclaw~t::Qm
greg.bevel@romclaw.com
ATTORNEYS FOR PLAINTIFF
